The defendant, who was a practicing attorney in New Haven, was found guilty on twenty-nine counts charging him with embezzlement. Twenty-seven of these counts resulted from the appropriation by the defendant of funds of two corporations which he organized for the purpose of carrying on building operations, and two counts from the application to his own use of funds belonging to clients. It is noted in connection with the two counts charging the defendant with the appropriation of his clients' funds that the clients were paid in full before any complaint was filed against the defendant. He was given a sentence of not less than one nor more than three years on each of thirteen counts, not less than four nor more than six years on each of two counts, not less than two nor more than four years on each of two counts, not less than *Page 292 
two nor more than three years on each of two counts, and one year on one count, all sentences to run concurrently. The defendant was also given jail sentences on each of nine counts, with execution of the sentence suspended. The sum total of these sentences is that the defendant is committed to the state prison for not less than four nor more than seven years.
The record discloses that the defendant appropriated corporate funds by drawing checks on the corporation account, by cashing checks made payable to the corporations, and by appropriating to his own use payments made to the corporations, of which he was the executive officer. The corporations went into bankruptcy, and large sums of money were lost by creditors and individuals who made deposits on homes which were to be constructed for them. Counts six and fourteen, upon which the most severe sentence was imposed, involved the largest single transactions. The sixth count involved the appropriation by the defendant of $10,000 from an initial advancement of $25,000 of a loan to the Harris Developing Associates, Inc. The fourteenth count involved the appropriation by the defendant of $3500 of a cash deposit of $5000 made by a purchaser on the purchase of a house from Woodbridge Manor, Inc. The remaining counts of which the defendant was found guilty involved lesser amounts but show an unmistakable intent on his part to appropriate funds which did not rightly belong to him.
We have considered with care the many letters attesting to the defendant's good character. We are not here concerned, however, with a single act done thoughtlessly by the defendant. Rather we are concerned, as the sentencing judge was, with a course of conduct by which the defendant knowingly and by devious means appropriated funds belonging *Page 293 
to two corporations of which he was the executive officer, with serious loss to those who dealt with him.
   The sentence of the court is fair and must stand.
Shapiro, Covello and Healey, Js., participated in this decision.